t c memo united_states tax_court william c williams petitioner v commissioner of internal revenue respondent docket no filed date william c williams pro_se nancy graml for respondent memorandum opinion wolfe special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 all section references are to the internal_revenue_code in effect for the tax_year in issue unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure this opinion replaces tcmemo_1999_270 which was withdrawn by order dated date - respondent determined a deficiency in petitioner's federal_income_tax in the amount of dollar_figure an addition_to_tax for failure_to_file timely a federal_income_tax return pursuant to sec_6651 in the amount of dollar_figure and an addition_to_tax for failure to pay estimated income_tax pursuant to sec_6654 in the amount of dollar_figure the issues for decision are whether petitioner is exempt from federal_income_tax on his compensation_for labor during whether petitioner is liable for an addition_to_tax under sec_6651 for failure_to_file timely a federal_income_tax return for the year whether petitioner is liable for an addition_to_tax under sec_6654 for failure to pay estimated income_tax for and whether we should impose a penalty on petitioner pursuant to sec_6673 background some of the facts have been stipulated and the stipulation of facts and the attached exhibits are incorporated by this reference petitioner resided in brazoria texas when he filed his petition petitioner did not file a federal_income_tax return for the year on date respondent issued a statutory_notice_of_deficiency to petitioner for the year based upon taxable_income reports issued by third parties these reports were that during petitioner received wages from belmont constructors inc fluor daniel service corporation harmony corporation u s contractors inc mark iii inc gulf states inc instrument electric corporation and harbert-yeargin inc in the amounts of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively in the statutory_notice_of_deficiency in accordance with the reports by third party employers respondent determined that in petitioner received wages in the amount of dollar_figure petitioner presented no evidence at trial to refute respondent's determinations but stipulated the accuracy of respondent's determinations concerning his earnings during petitioner argued that this court should dismiss the case for lack of jurisdiction because as a citizen of texas he is exempt from the federal_income_tax law that the u s constitution forbids taxation of compensation received for personal services and that the commissioner is without authority to act absent self- assessment and voluntary compliance at trial petitioner orally moved for dismissal for lack of jurisdiction on grounds similar to those summarized above and petitioner's motion to dismiss was denied discussion sec_61 provides that gross_income means all income from whatever source derived including but not limited to compensation_for services petitioner's contention that he is q4e- not subject_to taxation and therefore not liable for income taxes is without merit the short answer to petitioner's assertions is that he is not exempt from federal_income_tax see 82_tc_403 petitioner's arguments are wholly frivolous and have been repeatedly rejected by this court as well as the court_of_appeals for the fifth circuit the circuit to which an appeal would lie in this case see eg 798_f2d_111 5th cir 754_f2d_1270 5th cir 661_f2d_71 5th cir affg per curiam tcmemo_1981_122 abrams v commissioner supra 80_tc_1111 sochia v commissioner tcmemo_1995_475 affd without published opinion 116_f3d_478 5th cir accordingly we hold that petitioner is liable for the deficiency in tax as determined by respondent sec_6651 imposes an addition_to_tax for a taxpayer's failure_to_file a required return on or before the specified filing_date including extensions the addition_to_tax is inapplicable however if the taxpayer shows that the failure_to_file the return was due to reasonable_cause and not to willful neglect see sec_6651 it is undisputed that petitioner failed to file a federal_income_tax return for the year furthermore petitioner has not provided this court with any - - reasonable explanation for his failure_to_file therefore we sustain respondent's determination with respect to the addition_to_tax for delinguent filing sec_6654 imposes an addition_to_tax for underpayment of estimated_tax by an individual the amount of this addition_to_tax is equal to the amount of the underpayment multiplied by the underpayment rate established under sec_6621 for the period of the underpayment the addition_to_tax under sec_6654 mandatory unless petitioner can prove that he complies with one of the exceptions contained in sec_6654 see 84_tc_859 75_tc_1 since petitioner has failed to introduce evidence on this issue and the record does not indicate that any of the exceptions in sec_6654 e applies we sustain respondent's determination concerning the addition_to_tax under sec_6654 sec_6673 allows this court to award a penalty not in excess of dollar_figure when proceedings have been instituted or maintained primarily for delay or where the taxpayer's position is frivolous or groundless ie it 1s contrary to established law and unsupported by a reasoned colorable argument for a change in the law see 791_f2d_68 7th cir in our opinion such is the case here and we believe that a penalty is appropriate the positions argued by -- - petitioner are frivolous and wholly without merit moreover we rejected petitioner's frivolous arguments when he raised them by motion to dismiss accordingly petitioner was warned of our opinion with regard to his arguments we shall require petitioner to pay a dollar_figure penalty under sec_6673 to reflect the foregoing an appropriate order imposing the penalty under sec_6673 a and decision will be entered for respondent
